Citation Nr: 1529288	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUE

Entitlement to service connection for residuals of a sigmoid colectomy due to diverticulitis with abscess formation, or any other gastrointestinal or genitourinary disability, to include as secondary to the service-connected irritable bowel syndrome (IBS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to September 1992, and July 2004 to December 2005.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the claims file.

The claim on appeal has been recharacterized to include any gastrointestinal or genitourinary disability.  A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development of the claim is required and the matter is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his claim, if not already on file. The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

2.  Send the Veteran VCAA notice that includes an explanation of what information or evidence is needed to substantiate a secondary service connection claim.  
See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310  (2014).

3.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record, to specifically include all records (including the entrance and separation examination reports), for the Veteran's period of active duty from July 2004 to December 2005.  

Upload these records in an electronic file to VBMS.  

4.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to identify any residuals of the in-service sigmoid colectomy due to diverticulitis with abscess formation, and/or determine the etiology of any other gastrointestinal or genitourinary disability.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner must be advised that the Veteran is already service-connected for IBS.  See August 2014 Rating Decision.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions: 

(i.)  whether the Veteran has any current residuals of the in-service July 2003 sigmoid colectomy.  (The procedure took place during a period of active duty for training.  See June 2003 military personnel record (VBMS Entry October 24, 2007),  February 2009 Statement of the Case.)

(ii.)  whether the evidence clearly and unmistakably establishes (i.e. whether it is medically and factually undebatable) that a gastrointestinal or genitourinary disability preexisted the Veteran's period of active duty from July 2004 to December 2005, and if so, whether it clearly and unmistakably (i.e., whether it is medically and factually undebatable) was not permanently aggravated beyond its normal progression by service.


(iii.)  if a gastrointestinal or genitourinary disability did not clearly and unmistakably preexist the Veteran's period of active duty from July 2004 to December 2005, and for the Veteran's period of active duty from June 1977 to September 1992, the examiner must provide an opinion as to (i.) whether any current gastrointestinal or genitourinary disability began during active service or is related to any incident of service, and  (ii.) whether any such disorder was caused or aggravated (chronically worsened) by his service-connected IBS.
 
All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* September 1967 Report of Medical Examination conducted on entry into service showing no abnormalities of gastrointestinal or genitourinary systems. VBMS Entry April 16, 2007, p. 1/9.

* Service treatment records (STRs), including those dated from March 1982, July 1983, January 1985, February 1986, December 1986, January 1987, December 1988 March 1991, and March 1992, documenting gastrointestinal symptoms and treatment.  VBMS Entries April 11, 2007 (p. 5/12, 8/12, 108/114), & May 4, 1994 (p. 33/89, 75/89, 48/146, 55/146, 68/146, 85/146, 88/146, 107/146).

* September 1992 Report of Medical Examination conducted at separation from service showing no abnormalities of the gastrointestinal or genitourinary systems.  VBMS Entry April 11, 2007, p. 6/100.

* May 2003 - July 2003 STRs documenting diverticulitis and sigmoid colectomy.  VBMS Entry May 14, 2007.

* May 2006 VA examination report diagnosing the Veteran with, "status post sigmoid colonectomy with residual of scar. The subjective factors are history of diverticulitis requiring a colonectomy. The objective factors are scar on abdomen consistent with a colonectomy."  No opinions were rendered by the examiner.  VBMS Entry May 16, 2006.

* April 2015 hearing testimony of the Veteran that he has current residuals of the in-service sigmoid colectomy, including daily bladder accidents and gastrointestinal problems, including the inability to tell the difference between hunger and satiation.  VBMS Entry April 28, 2015.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:




WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




